UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1525


CELESTE WENEGIEME; CELESTINE WENEGIEME,

                Plaintiffs - Appellants,

          v.

JEFFREY NADEL; MERS; ARCH BAY; SPECIALIZED LOAN SERVICING;
U.S. BANK NATIONAL ASSOCIATION; RUSHMORE LOAN MANAGEMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-02543-GLR)


Submitted:   October 15, 2015              Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Celeste Wenegieme, Celestine Wenegieme, Appellants Pro Se.
Scott Elliot Nadel, LAW OFFICES OF JEFFREY NADEL, Calverton,
Maryland; Mark David Meyer, ROSENBERG & ASSOCIATES, LLC,
Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Celeste     Wenegieme    and    Celestine     Wenegieme   appeal    the

district   court’s    order   dismissing    their   civil   complaint    for

failure to state a claim, Fed. R. Civ. P. 12(b)(6).                  We have

reviewed the record and find no reversible error.              Accordingly,

we   affirm    for   the   reasons   stated   by    the   district    court.

Wenegieme v. Nadel, No. 1:14-cv-02543-GLR (D. Md. filed Apr. 13,

2015 & entered Apr. 14, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                     2